 Case 1:19-cv-19796-RMB-JS Document 4 Filed 07/07/20 Page 1 of 6 PageID: 17



                                                              [Dkt. No. 2]

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



JOHNATHAN ROBINS,

        Plaintiff,                     Civil No. 19-19796 (RMB/JS)

             v.                        OPINION

ANTHONY MALLACE, et al.,

        Defendants.



RENÉE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

        This matter comes before the Court upon Plaintiff Johnathan

Robins’ filing of a pro se Complaint [Dkt. No. 1], against

Defendants Anthony Mallace, Susan Jon Fredericks, John Zeigler,

and Gwen Rogers (“Defendants”).       In lieu of the filing fee,

Plaintiff files an application for permission to proceed in

forma pauperis pursuant to 28 U.S.C. § 1915(the “IFP

Application”)[Dkt. No. 2].

        For the reasons set forth herein, Plaintiff’s IFP

Application [Dkt. No. 2] will be DENIED and the Clerk of the

Court will be instructed to ADMINISTRATIVELY TERMINATE this

case.    Even if Plaintiff’s IFP Application had been granted, the

Court would have screened and dismissed Plaintiff’s pro se
 Case 1:19-cv-19796-RMB-JS Document 4 Filed 07/07/20 Page 2 of 6 PageID: 18



Complaint as duplicative of two prior cases that Plaintiff has

filed in this Court.


I.   REVIEW OF IFP APPLICATION

     The Prisoner Litigation Reform Act of 1995 (“PLRA”), 28

U.S.C. § 1915(a), in relevant part, provides as follows:

     (1) Subject to subsection (b), any court of the United
     States may authorize the commencement ... of any suit
     ... without prepayment of fees ... by a person who
     submits an affidavit that includes a statement of all
     assets such prisoner possesses that the person is unable
     to pay such fees .... Such affidavit shall state the
     nature of the action, defense or appeal and affiant’s
     belief that the person is entitled to redress.

     (2) A prisoner seeking to bring a civil action ...
     without prepayment of fees ... in addition to filing the
     affidavit filed under paragraph (1), shall submit a
     certified copy of the trust fund account statement (or
     institutional equivalent) for the prisoner for the 6-
     month period immediately preceding the filing of the
     complaint or notice of appeal, obtained from the
     appropriate official of each prison at which the
     prisoner is or was confined.


     In this matter, Plaintiff has failed to submit a certified

copy of his inmate trust fund account statement (or

institutional equivalent) during the 6-month period immediately

preceding the filing of his Complaint.        Therefore, Plaintiff’s

IFP Application will be denied.




                                     2
 Case 1:19-cv-19796-RMB-JS Document 4 Filed 07/07/20 Page 3 of 6 PageID: 19



II.   REVIEW FOR SUA SPONTE DISMISSAL

      When a prisoner is permitted to proceed without prepayment

of the filing fee or when the prisoner pays the filing fee for a

civil action and seeks redress from a governmental entity,

officer or employee of a governmental entity, 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b) require courts to review the

complaint and sua sponte dismiss any claims that are (1)

frivolous or malicious; (2) fail to state a claim on which

relief may be granted; or (3) seek monetary relief against a

defendant who is immune from such relief.

      Conclusive screening is reserved until the filing fee is

paid or IFP status is granted. See Izquierdo v. New Jersey, 532

F. App’x 71, 73 (3d Cir. 2013)(noting that district court should

address IFP application prior to conclusive screening of

complaint under 28 U.S.C. § 1915(e)(2)).         Upon granting an IFP

Application, however, the Court is required to screen the

Complaint and dismiss the action sua sponte “if, among other

things, the action is frivolous or malicious, or if it fails to

comply with the proper pleading standards.” See 28 U.S.C. §

1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448, 452 (3d

Cir. 2013).    Indeed, the Court must dismiss any claim, prior to

service, that fails to state a claim under which relief may be

granted under Fed. R. Civ. P. 12(b)(6) and/or dismiss any




                                     3
 Case 1:19-cv-19796-RMB-JS Document 4 Filed 07/07/20 Page 4 of 6 PageID: 20



defendant who is immune from suit.        See 28 U.S.C. §§

1915(e)(2)(B), 1915A(b), and 42 U.S.C. § 1997e(c).

     To survive sua sponte screening for failure to state a

claim, a complaint must allege “sufficient factual matter” to

show that the claim is facially plausible. Fowler v. UPMS

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).

“A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct

alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308

n.3 (3d Cir. 2014). “[A] pleading that offers ‘labels or

conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007)).     In screening a complaint to verify whether it

meets these standards, however, this Court is mindful of the

requirement that pro se pleadings must be construed liberally in

favor of the plaintiff. Haines v. Kerner, 404 U.S. 519, 520–

21(1972).


III. DISCUSSION

     In his pro se Complaint, Plaintiff attempts to assert

various state law claims in relation to a probate adjudication

in New Jersey state court, where it appears that Plaintiff’s


                                     4
 Case 1:19-cv-19796-RMB-JS Document 4 Filed 07/07/20 Page 5 of 6 PageID: 21



petition for certification was denied by the Supreme Court of

New Jersey. See In re Estate of Robins, 215 N.J. 485 (2013).

Relevantly, the Court notes that pro se Plaintiff has previously

filed two other cases in relation to the same probate

adjudication. See Robins v. Robins-McCafferty, et al., Civ. No.

14-0115 (RMB/JS)(D.N.J.)(“Robins I”); Robins v. Mallace, et al.,

Civ. No. 14-7741 (RMB/AMD)(D.N.J.)(“Robins II”).          In January

2015, this Court administratively terminated Robins II, noting

that it covered the same subject matter as of Robins I.           In

November 2015, this Court appointed pro bono counsel to

represent Plaintiff in Robins I.

     Although Plaintiff voluntarily dismissed his litigation in

Robins I on March 16, 2016, Plaintiff moved to reopen that case

on July 19, 2018.     Shortly thereafter, Plaintiff’s motion to

reopen Robins I was administratively terminated pending guidance

from Plaintiff’s pro bono counsel.        As of January 14, 2019,

Plaintiff’s pro bono counsel indicated that they were conferring

with Plaintiff about alternative courses of action against

Defendant Anthony Mallace with the New Jersey Lawyers’ Fund for

Client Protection.     To this Court’s knowledge, Plaintiff is

still represented by pro bono counsel in Robins I and may

continue to confer with his attorneys.

     Although the Court cannot preclude pro se Plaintiff from

attempting to cure his IFP Application by filing the appropriate

                                     5
 Case 1:19-cv-19796-RMB-JS Document 4 Filed 07/07/20 Page 6 of 6 PageID: 22



documentation, to the extent Plaintiff attempts to claims in

relation to the New Jersey probate case, the Court would dismiss

these claims because they involve the same subject matter as

those asserted in Robins I and Robins II.


IV.     CONCLUSION

        For the reasons stated herein, Plaintiff’s application to

proceed in forma pauperis will be DENIED and the Clerk of the

Court will be instructed to ADMINISTRATIVELY TERMINATE this

case.    An appropriate Order shall issue on this date.



DATED: July 7, 2020



                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                     6
